Citation Nr: 0003288	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
November 1945.  He was a prisoner-of-war (POW).  The 
appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an February 1998 rating 
decision, in which the RO denied the appellant's claim for 
service connection for cause of the veteran's death.  The 
appellant filed an NOD in May 1998, and the RO issued an SOC 
that same month.  The appellant filed a substantive appeal in 
June 1998.  In December 1998, the appellant testified before 
a hearing officer at the VARO in Manchester.  Supplemental 
statements of the case (SSOC) were issued in February 1999 
and August 1999.  




FINDINGS OF FACT

1. The veteran died in August 1995.  The Certificate of the 
Death reflects that the immediate cause of his death was 
respiratory failure secondary to interstitial fibrosis, 
due to emphysema.  

2. At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), rated 
as 70 percent disabling effective from April 1987; post-
traumatic osteoarthritis of the lumbar spine, rated as 40 
percent disabling effective from April 1987; and irritable 
bowel syndrome, rated as 10 percent disabling effective 
from December 1991.  He was 82 years of age.

3. No medical evidence has been submitted which would 
demonstrate that the veteran's death was related to 
service, including his internment as a POW, or that his 
service-connected disabilities either caused, hastened, or 
contributed substantially or materially to cause his 
death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record discloses that the veteran died at the 
VA Medical Center (VAMC) in Manchester, NH, in August 1995.  
His Certificate of Death indicated that the immediate cause 
of death was respiratory failure secondary to interstitial 
fibrosis, due to emphysema.  At the time of his death, the 
veteran was service connected for PTSD, rated as 70 percent 
disabling effective from April 1987; post-traumatic 
osteoarthritis of the lumbar spine, rated as 40 percent 
disabling effective from April 1987; and irritable bowel 
syndrome, rated as 10 percent disabling effective from 
December 1991.  He was 82 years of age.

A review of the veteran's service medical records does not 
disclose any finding or diagnosis referable to a pulmonary or 
respiratory disorder.  A Report of Physical Examination (WD 
AGO Form 38), dated in November 1945, reflected the veteran's 
body systems, including his lungs, feet, and cardiovascular 
system, to be normal.  A chest X-ray revealed no significant 
abnormality.  There were no complaints on the part of the 
veteran with respect to significant diseases, wounds, and/or 
injuries.  

In June 1946, the veteran filed a claim for service 
connection for a nervous condition, throat condition, and 
residuals of frozen feet.  In September 1946, the RO received 
a medical record from the VA Hospital (VAH) in West Roxbury, 
dated in April 1946.  This record noted the veteran's 
treatment for psychoneurosis and anxiety state with 
functional gastric disturbance.  During a physical 
examination, no abnormalities with respect to the veteran's 
heart or lungs were reported.  In a rating action that same 
month, September 1946, the RO denied the veteran's claim.  


In December 1946, the veteran contacted the RO and reported 
that he had been a POW in a German camp from December 1944 
through April 1945.  He indicated that, during his captivity, 
he had been forced to work repairing railroad tracks and had 
experienced beatings at the hands of his German guards.  The 
veteran also reported having experienced trouble with his 
feet, which he believed had resulted from his treatment and 
the conditions he experienced as a POW.  

In January 1954, the veteran was medically examined for VA 
purposes.  His cardiovascular and respiratory systems were 
reported normal.  With respect to the musculoskeletal system, 
the small toes on both the veteran's feet were clawed, and 
there were metatarsal calluses also, bilaterally.  A chest X-
ray revealed no evidence of any pulmonary parenchymal lesion.  

Thereafter, in September 1982, the RO received a statement 
from Charles Ward, M.D., dated that same month.  Dr. Ward 
reported that the veteran had been his patient since 1975, 
and that he suffered, in particular, from emphysema.  Dr. 
Ward further noted that he believed the veteran's shortness 
of breath was due to his emphysema, somewhat exacerbated by 
weight gain and smoking.  In addition, the RO also received a 
VAMC Manchester chest X-ray, dated in September 1982, which 
noted that the veteran's heart and great vessels were within 
normal limits and his lungs clear.  

In January 1983, the veteran was again medically examined for 
VA purposes.  His cardiovascular system was reported normal, 
with his heart found to be normal in size, with good femoral 
and pedal pulses.  His lungs were reported clear, although 
the veteran reported suffering from an occasional coarse 
cough.  

In November 1985, the RO received VAMC Manchester medical 
records, dated from October 1984 to October 1985.  In 
particular, a treatment record, dated in May 1985, reflects 
no chest pain or rest dyspnea, with a heart murmur heard and 
extremity edema.  The examiner's impression included 
"[History of] 4 beat [ventricular tachycardia]."  A 
treatment record, dated in August 1985, noted an impression 
of asymptomatic ventricular ectopic activity (VEA), and no 
clear structural heart disease/disorder.  An additional 
record, also dated in August 1985, noted findings of coronary 
artery disease and COPD (chronic obstructive pulmonary 
disease).  

The veteran also underwent a VA POW Protocol examination in 
October 1985.  Diagnoses included neurosensory hearing loss; 
cataracts, status post extraction and implant, right eye; 
status post gastric fundoplasty plus abdominal aortic 
aneurysm resection; questionable cerebellar degeneration; and 
treated dysthymic disorder.  The veteran reported that his 
weight had dropped from 170 to 125 pounds while he was 
interned as a POW during World War II.  The current 
examination had noted a height of 701/4 inches with a weight of 
200 pounds.  Clinical evaluation was negative for any 
evidence of avitaminosis, beriberi, beriberi heart disease, 
chronic dysentery, residuals of helminthiasis, residuals of 
malnutrition including optic atrophy, residuals of pellagra, 
or residuals of any other nutritional deficiency.  The 
veteran was noted to suffer from ventricular ectopic activity 
and shortness of breath.  There were no complaints or 
findings with respect to the veteran's feet.  An associated 
chest X-ray revealed clear, normal pulmonary parenchyma and a 
normal appearing mediastinal silhouette.  

The veteran reported in addition that, after his discharge 
from service, he had taken it easy for several months, and 
then began working as a filling station attendant.  He had 
eventually retired in 1978, from employment in the shipping 
department of a private company.  He had also worked a second 
job as a maintenance man.  For 12 years he had worked two 
jobs concurrently (16 hours daily).  At age 72, he reported 
that he was in poor health. 


In 1986, the veteran appealed to the Board from the denial, 
by the RO, of his claims for service connection for 
avitaminosis, beriberi including beriberi heart disease, 
chronic dysentery, residuals of helminthiasis, residuals of 
malnutrition including optic atrophy, residuals of pellagra, 
and residuals of any other nutritional deficiency.  By 
decision of November 1986, the Board denied those claims.

Thereafter, in February 1992, the RO received VAMC Manchester 
medical records, dated from December 1989 to January 1992.  
These records noted the veteran's treatment for shortness of 
breath and chronic dyspnea, as well as findings of edema.  A 
treatment record dated in October 1991 noted that, during an 
electrocardiograph (EKG), there were sinus and nonspecific 
sinus tachycardia (ST) changes.  There were also occasional 
premature ventricular contractions (PVC's).  The veteran 
denied angina or myocardial infarction in the past.  He was 
also noted to suffer from cardiomegaly.  The examiner's 
assessment reflected that the veteran suffered from probable 
severe COPD with possible left ventricular (LV) failure.  The 
examiner noted that the evidence supporting this diagnosis 
was the veteran's paroxysmal nocturnal dyspnea (PND), ankle 
edema, and cardiomegaly.  The evidence not supporting the 
diagnosis was that the veteran's ejection fraction (EF) 
percentage in May 1991 was normal (52%-56%).  The examiner 
also noted: 

He still could have LV failure exacerbating 
[his] dyspnea if his LV has low compliance 
due to ischemia which result[ed] in normal EF 
%.  

In addition, a treatment record, dated in December 1991, 
noted that the veteran's coronary artery disease/hypertension 
was stable.  


Thereafter, the RO received a VAMC Manchester treatment 
summary dated in February 1992.  The veteran reported that 
his feet felt as if they were falling off.  On clinical 
evaluation, sharp and dull testing of the veteran's 
extremities revealed no evidence of skin sensory changes.  
The veteran was reported to have normal use of his feet and 
legs, but to use a wheelchair because of a lung condition.  

In September 1992, the RO received VAMC Manchester medical 
records, dated from April 1992 to July 1992.  In particular, 
a discharge summary, dated in April 1992, noted that the 
veteran exhibited a regular heart rhythm without murmurs. He 
was also noted not to have exhibited any coronary anginal 
problems while in the Nursing Home Care unit.  A May 1992 
treatment record noted that the veteran suffered from chronic 
heart failure (CHF) but that an EKG had revealed no evidence 
of old myocardial infarction or ischemia.  The examiner 
reported that the veteran's CHF was probably secondary to 
atherosclerosis/aortic stenosis (AS) or cardiomyopathy.  The 
examiner also questioned the veteran's diagnosis of CAD, 
given the lack of angina and findings of ischemia on EKG.  A 
discharge summary, dated from June 1992 to July 1992, noted 
that a cardiac examination had been unremarkable, with 
decreased sensation to pinprick and vibration in both the 
veteran's lower extremities.  A subsequently received 
discharge summary, dated from September 1993 to October 1993, 
revealed diagnoses of COPD, coronary artery disease with 
congestive heart failure, and hypertension.  

The veteran filed a claim seeking an increased rating for his 
service-connected PTSD and arthritis in March 1995.  That 
claim was denied in June 1995.

Also in June 1995, the RO received additional VAMC Manchester 
treatment records, dated from June 1994 to May 1995.  In 
particular, a January 1995 discharge summary noted that a 
cardiac evaluation had revealed no murmurs, rubs, or gallops, 
and there had been a normal S1 and S2.  The veteran's lungs 
demonstrated diffuse expiratory and inspiratory wheezes 
bilaterally, with increased "I" to "E" ratio but without 
crackles or focal findings.  

In August 1995, as noted above, the veteran expired.  

In September 1995, the RO received a VAMC Manchester 
discharge summary, dated from July to August 1995.  The 
summary, which documented the veteran's treatment prior to 
his death at the VA Nursing Care Unit, noted that the veteran 
had had multiple exacerbations of COPD which required the use 
of prolonged steroid medications.  The veteran continued to 
do well for a period of time and was using oxygen and getting 
around in a wheelchair; however, he subsequently began to 
complain of shortness of breath.  His condition began to 
deteriorate, and he began to suffer from anxiety and 
tachycardia.  The veteran was noted to have subsequently 
expired very peacefully.  Final discharge diagnoses included 
interstitial fibrosis with chronic obstructive pulmonary 
disease and emphysema, coronary artery disease with 
congestive heart failure, hypertension, and cardiomegaly.  

In October 1995, the appellant filed a claim for service 
connection for the cause of the veteran's death, as well as a 
claim for any accrued benefits to which the veteran might 
have been entitled prior to his death.  The RO issued a 
rating decision as to the claim for accrued benefits later 
that month, in which it granted, retrospectively, a total 
(100 percent) disability rating based upon individual 
unemployability to the veteran, due to his service-connected 
disabilities.  As a result, the appellant was found eligible 
to receive those benefits, effective from the date of receipt 
of the veteran's claim for an increased rating, in March 
1995, to the month of his death.

With respect to the claim for service connection for the 
cause of the veteran's death, the RO, in a January 1996 
rating decision, denied the appellant's claim, noting in its 
decision that the evidence failed to show that the veteran's 
death was related to military service.  No appeal was filed 
by the appellant.  


In August 1997, the appellant requested that her claim be 
reconsidered.  She included a statement in which she noted 
the veteran's post-service treatments for a stomach disorder, 
depression, and problems with balance, as well as his 
surgeries for a hiatal hernia and an abdominal aortic 
aneurysm.  Her representative also submitted a statement, in 
which he requested that the appellant's claim be re-evaluated 
and granted based upon ischemic heart disease as contributing 
to the veteran's death. 

In December 1997, the RO received a VA Autopsy Protocol 
report, dated in August 1995.  Findings included massive 
pulmonary edema, congestion and interstitial pneumonia 
showing extensive area of fibrosis with honeycombing of both 
lungs, right and left ventricular hypertrophy with focal 
fibrosis, minimal coronary arteriosclerosis, passive 
congestion of the liver and spleen, cholelithiasis, benign 
nephrosclerosis, and moderate to severe generalized 
arteriosclerosis.  

In a February 1998 rating action, the RO again denied the 
appellant's claim for service connection for cause of the 
veteran's death.  In an April 1998 NOD, the appellant's 
representative noted the veteran's report of drastic weight 
loss and frozen feet during captivity.  Furthermore, the 
representative asked that the RO concede that the veteran's 
complaint of frozen feet was really a complaint with respect 
to edema in his feet.  In a subsequently filed VA Form 9 
(Appeal to the Board of Veterans' Appeals), the appellant 
reported that the veteran had suffered from a heart 
condition.  She noted that a Dr. Gordon had reported that the 
veteran suffered from a heart condition and that an operation 
had been suggested, but that he was against it and the 
operation was not undertaken.  

In December 1998, the appellant submitted an additional 
statement to the RO, in which she reported that the veteran 
had been in very poor health following his return from the 
war.  She also contended that, while the records showed that 
the veteran did not have residuals of frozen feet, she had 
had to "rub his feet with salve and provide white socks."  
The appellant indicated that the veteran had also suffered 
from malnutrition while held in captivity.  The appellant's 
representative submitted a statement in which he reiterated 
previously made contentions, and again requested that the 
question, as to whether the veteran's own report of frozen 
feet in service might have been a complaint or sign of edema, 
be resolved in favor of the appellant.  

Also in December 1998, the appellant testified before a 
hearing officer at the VARO in Manchester.  She reported that 
the veteran had told her that, after he was captured during 
the war, the Germans had taken away his heavy boots and 
jacket and given him a pair of old shoes and an old jacket to 
wear.  In addition, the veteran reportedly told the appellant 
that his feet had become frozen and swollen during his 
captivity.  The appellant testified that she had been 
instructed by doctors to rub the veteran's feet constantly 
with salve, because they were swollen all the time.  
Furthermore, the appellant testified that doctors had wished 
to do coronary bypass surgery on the veteran's heart, but 
that Dr. Gordon was against such an operation because it was 
dangerous.  In addition to her testimony, the appellant 
submitted VAMC Manchester treatment records, dated from 
September 1993 to May 1994.  Those records noted the 
veteran's continued treatment for shortness of breath, COPD, 
and edema in his lower extremities.  

In June 1999, the appellant submitted a statement to the RO 
from Prem Ramdev, M.D, a VAMC Manchester physician who had 
signed the veteran's death certificate.  Dr. Ramdev reported 
that the veteran had died of respiratory failure secondary to 
interstitial fibrosis.  The physician also stated that the 
autopsy report reflected findings of subendocardial fibrosis 
and hypertrophic myocardium, and that these could have 
contributed to the veteran's death.  



II.  Analysis

A.  Entitlement to service connection for cause of death
under 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312

The first question which must be addressed in the appeal is 
whether a well-grounded claim for the cause of the veteran's 
death has been presented.  If not, the application for 
service connection for the cause of the veteran's death must 
fail, and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals, prior to March 1, 1999) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).  See also Morton v. West, 12 Vet.App. 477, 480 
(1999).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death filed by a 
veteran's survivor, like a claim for service connection for 
disability by a living veteran, must be well grounded.  Darby 
v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. Brown, 8 
Vet.App. 423, 426 (1995).  The Court has further held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

The Board acknowledges with great admiration and respect the 
veteran's exceptional and meritorious service during World 
War II, which included internment as a POW.  As will be 
explained below, however, we find that there is insufficient 
evidence to establish a well-grounded claim in this case.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible under the law.  Tirpak v. Derwinski, 
supra.  

In reviewing the evidence of record, we note the veteran 
reported that he suffered from malnutrition, following his 
repatriation from a German prisoner-of-war camp in 1945.  
During a medical separation examination in November 1945, as 
noted above, the veteran's body systems, including his lungs, 
feet, and cardiovascular system, were reported as normal, and 
the veteran did not complain of any wounds or injuries.  A 
chest X-ray revealed no significant abnormality.  Following 
his separation from active service in 1946, the veteran 
complained of residuals of frozen feet, reported to have 
occurred as a result of his wartime service, but there was a 
lack of medical evidence to substantiate this claim.  
Furthermore, the medical evidence of record from 1946 to 
1981, some 35 years, does not reflect treatment for disorders 
of the heart, lungs, or feet.  

Thereafter, in 1982, Dr. Ward reported that the veteran 
suffered from shortness of breath due to emphysema.  In 1985, 
the veteran underwent a POW medical examination which was 
negative for any evidence of beriberi heart disease or 
residuals of malnutrition.  Subsequent VAMC Manchester 
medical records noted the veteran's treatment for severe COPD 
and emphysema, as well as congestive heart failure, 
cardiomegaly, and coronary artery disease.  A treatment 
record, dated in May 1992, reported that an EKG had revealed 
no evidence of old myocardial infarction or ischemia, and the 
examiner questioned the finding of coronary artery disease.  
The veteran subsequently expired in 1995 from respiratory 
failure secondary to interstitial fibrosis as a result of 
emphysema.  An autopsy report noted that the veteran had also 
suffered from minimal coronary arteriosclerosis and 
ventricular hypertrophy with focal fibrosis.  

Upon careful review of this case, we find no medical evidence 
has been submitted which relates the veteran's death to 
service, or which would demonstrate that the veteran's 
service-connected disabilities either caused, hastened, or 
contributed substantially or materially to cause his death.  
The appellant and her representative have contended that the 
veteran suffered from edema in service, and that, given a 
finding of minimal coronary arteriosclerosis at death (which 
they claim would equate to a finding of ischemic heart 
disease), they believe the veteran died from a presumptive 
disease specific to former prisoners of war under 38 C.F.R. 
§ 3.309(c).  

In evaluating this premise, we note that the veteran was not 
service connected for ischemic heart disease at the time of 
his death.  However, even if we were to assume, for the sake 
of our analysis, that the veteran did suffer from ischemic 
heart disease, the Board notes that the veteran died from 
respiratory failure secondary to interstitial fibrosis, due 
to emphysema.  While he was noted to suffer from coronary 
arteriosclerosis, and coronary artery disease is medically 
noted as a myocardial ischemic disorder (See The Merck 
Manual, 498 (16th ed. 1992)), there is no medical evidence in 
the record before us that this disease was the immediate or 
underlying cause of the veteran's death, or that it played a 
contributory cause, i.e., that there was a causal connection.  

As the medical evidence reflects, the severity of the 
veteran's CAD was minimal, and the condition was noted to be 
stable, without symptoms of angina or findings of ischemia or 
old myocardial infarction on EKG.  Furthermore, Dr. Ramdev's 
statement does not reflect that coronary arteriosclerosis 
contributed to the veteran's death, but that subendocardial 
fibrosis or hypertrophic myocardium could have played a role.  
The evidence of record does not reflect that either disorder 
is or is similar to ischemic heart disease.  Moreover, due to 
the inconclusive nature of Dr. Ramdev's statement, we find 
that his opinion is not material.  See Bostain v. West, 11 
Vet.App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet.App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim").  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  

We recognize that, in Lee v. Brown, 10 Vet.App. 336 (1997), 
the Court held that cautious language by a physician does not 
always express inconclusiveness.  There, however, the Court 
noted that there was another doctor's statement in the record 
which provided evidentiary support for the otherwise 
speculative statement in issue.  Here, there is no other 
medical evidence tending to support more than the possibility 
that subendocardial fibrosis or hypertrophic myocardium 
contributed in the veteran's death.  In any event, neither 
disorder has been associated with ischemic heart disease, or 
is a presumptive disease specific to former prisoners of war 
under 38 C.F.R. § 3.309(c).  See also 38 U.S.C.A. § 1112(b).

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his heart disease.  
As noted above, evidentiary assertions by a claimant are 
accepted as true for purposes of determining whether a claim 
is well grounded, but an exception to that rule is where the 
evidentiary assertion is beyond the competence of the person 
making it.  In this case, the appellant has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's heart disease and his death.  See, e.g., Voerth 
v. West, 13 Vet.App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, supra ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).  Here, the appellant's "claim is not well grounded 
because she has failed to submit medical evidence to provide 
a nexus between any in-service injury and the conditions 
which contributed to the veteran's death."   Bloom v. West, 
12 Vet.App. 185 (1999).


The Board is cognizant that the appellant's representative, 
in his Written Brief Presentation, dated December 1999, 
requested that an independent medical expert (IME) opinion be 
acquired with respect to any relationship between the 
veteran's heart disease and his death.  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board. Bielby v. Brown, 7 Vet.App. 260, 269 (1994); see also 
Winsett v. West, 11 Vet.App. 420, 426 (1998).  The law 
authorizes procurement of an advisory medical opinion from 
one or more medical experts who are not VA employees, when 
warranted by the medical complexity or controversy involved 
in a pending claim, see 38 U.S.C.A. §§ 5109, 7109; 38 C.F.R. 
§§ 3.328, 20.901.

We believe that the need for referral to an IME is not shown 
in the present matter. Although the medical issues are 
certainly complex, as would be any case involving the death 
of an individual and assertions that the cause of death was 
related to events which occurred a half century earlier, 
there is ample medical evidence of record, generated by a 
number of medical professionals, to permit a fair and 
comprehensive decision in this case. Thus, we conclude that 
there would be no useful information gained, and no benefit 
to the appellant, in referral to an IME. Moreover, since, as 
discussed above, the appellant's claim is not well grounded, 
the evidence of record cannot be said to present a question 
of medical complexity or controversy warranting such a step.

Finally the Board notes, as is discussed above, that the 
appellant submitted additional VAMC Manchester medical 
records, dated from September 1993 to May 1994, at her 
personal hearing in December 1998.  A review of the file does 
not reflect apparent consideration of these records by the RO 
in either the February or August 1999 SSOC's.  We note that 
these records reflected the veteran's continued treatment for 
COPD, shortness of breath, and pedal edema, evidence which 
had been considered previously by the RO.  Therefore, after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for review of these 
medical records, would be judicially expedient or otherwise 
result in a different finding.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

In a similar vein, we observe that the appellant's initial 
claim for service-connected death benefits was denied by the 
RO in January 1996, with notification of that action provided 
to her by transmittal letter of February 1996.  No appeal was 
filed, and the appellant, with the assistance of her 
representative, requested that the RO reconsider the matter 
in August 1997.  Since, by law, the first denial of service 
connection for the cause of the veteran's death became final 
when no appeal was initiated within one year, it would appear 
that the RO should have considered the 1997 communication as 
an attempt to reopen the claim, which would have required an 
adjudication as to whether there had been new and material 
evidence submitted sufficient to reopen the claim.  
Nevertheless, since the RO, instead, implicitly reopened the 
claim and adjudicated it again on the merits, there cannot 
have been prejudice to the appellant in the RO's failure to 
determine whether the claim should have been reopened.  See 
Winters v. West, supra.

B.  Entitlement to service-connected death benefits
under 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22

Pursuant to authority at 38 U.S.C.A. § 1318, VA may award 
dependency and indemnity compensation (DIC) to the otherwise 
eligible surviving spouse of a veteran, even though the 
veteran's death was not due to service-connected disability, 
if the veteran had been rated as 100 percent disabled, due to 
service-connected disability, for at least ten years before 
his death.  In this case, although the appellant has not 
perfected an appeal to the Board seeking benefits under 
section 1318, we note that the RO, in its January 1996 rating 
decision, specifically denied entitlement to DIC on that 
basis.  Therefore, we will briefly discuss that issue.  

The Court of Appeals for Veterans Claims has held that a 
claim under section 1318 must be recognized as implicit in a 
claim of service connection for the cause of death of a 
veteran, and that the RO must, in a DIC claim, adjudicate the 
issue of whether, hypothetically, the veteran might have been 
entitled to a total service-connected disability rating for 
the ten years preceding his death.  See Wingo v. West, 11 
Vet. App. 307, 311 (1998); Carpenter v. West, 11 Vet.App. 
140, 145-46 (1998); Green v. Brown, 10 Vet.App. 111, 118-19 
(1997).

Recently, the Court clarified those earlier precedents, by 
holding that they apply in two types of circumstances:  (1) 
where the veteran had never filed a claim for VA benefits 
during his lifetime; and (2) where the survivor's claim for 
death benefits was filed before the effective date, in March 
1992, of 38 C.F.R. § 20.1106 (which mandates that final 
rating decisions during a veteran's lifetime are controlling 
in determining whether section 1318 benefits may be awarded 
after death).  Marso v. West, ___ Vet.App. ___, No. 97-2178 
(Dec. 23, 1999).  The Court also held that the only other 
means to establish section 1318 benefits for a non-service-
connected death would be to demonstrate clear and 
unmistakable error (CUE) in a VA decision which denied a 
total disability rating during the veteran's death.  Id., 
slip op. at 11.

In the present case, the veteran had clearly filed claims for 
VA benefits during his lifetime, the appellant's claim for 
DIC was filed in October 1995, and no claim has been raised 
that there was a denial of a claim for a total disability 
rating by the veteran which involved CUE.  Accordingly, 
consistent with the Court's caselaw, the Board need not 
further address the question of section 1318 benefits.



ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

